AVENANT A L’ACTE DE CESSION D’ACTIONS

ENTRE LES SOUSSIGNEES :

La. GENERALE DES CARRIERES ET DES MINES S.A, société anonyme
nniperSonnele avec conseil d'administration de droit congolais, en abrégé
& GECAMINES S.A », en sigle « GCM S.A » constituée en vertu des lois de la
République Démocratique du Congo, au capital de 2.401.6192500.000.000
Francs congolais, immatriculée au ‘Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le numéro CD/L'SHI/RRCM/14-B-1678, numéro
d'identification nationale 6-193-A01000M et numéro d'identification fiscale
AO70114F dont le siège social est situé au 419, boulevard Kamanyola, BP 450,
Lubumbashi, République Démocratique du Congo dûment leprosentee aux
fins des présentes par Monsieur Albert YUMA MULIMBI, Président du Conseil
d'Administration et Monsieur Jacques KAMENGA TSHIMUANGA., Directeur
Général ai, ci-après dénommée le « Cédant »,

Et

La société, KIMIN RESOURCES Fzce, société de Droit des Emirats Arabes Unis,
immatriculée sous le numéro ce PO TIMENAnE son siège social sis
Saif Zone EU United Arab Emirates (UAE) représentée par Monsieur
Chaitanya CHUG , dûment mandaté et porteur de procuration, ci-après
dénommée le « Cessionnaire »,

Ensemble les « Parties» et individuellement une « Partie ».
PREAMBULE

Attendu que les Parties ont piné, en date du 21 mars 2018, l’Acte de cession
d'actions aux termes duquel GECAMINES a cédé à KIMIN RESOURCES Fzc, la
totalité de ses actions dans la société KISANFU MINING SAS, en abrégé KIMIN
AS, une société par actions simplifiée immatriculée au Registre du
Commerce et du Crédit Mobilier de Lubumbashi sous le” numéro
CD/LSHI/RCCM/14-B-1760 ;
Que les conditions de paiement du prix de 70.000.000 USD (Dollars américains
soixante-dix millions) étaient les suivantes :

-.10.000.000 USD (Dollars américains Dix millions) dans les 5 (cinq) jours de la
signature de l’acte de cession ;

- 40.000.000 USD (Dollars américains Quarante millions) dans les 21(vingt et
un) jours ouvrables après le premier paiement ;

- 20.000.000 USD (Dollars américains Vingt millions) dans les 12 fours mois,

comptés à partir de la date de l’entrée du projet en phase de production
commerciale.

Attendu que les deux premières tranches ont été payées conformément aux

échéances arrêtées ;

Attendu de ar sa _lettre KR/OCT/29 du 29 octobre 2018 adressée à
GECAMINES, KIMIN RESOURCES a fait état du retard enregistré du fait de la
chute des cours du cobalt et qui repousserait la construction de son usine et de
son entrée en production commerciale vers 2020-2021, soit plus de deux ans
de décalage par rapport aux prévisions annoncées ;

ue dans la même lettre  KIMIN RESOURCES Fzc a
d’alternative, de payer avant la fin du mois d'avril 2019
millions USD au lieu de 20 millions au titre de la troisià

roposé, à titre
e montant de 8
et dernière tranche ;

Que par sa lettre n° 1086/DG/18 du 30 octobre 2018, GECAMINES n’a pas
accepté cette proposition et, se fondant sur les besoins de financement de ses
projets de production et de développement, a néanmoins accepté de procéder
à une ristourne se rPOpR Dean de la valeur actuelle du montant désormais
attendu en 2021, voire 2022, à savoir le montant de 11 millions USD qui serait
alors payable au plus tard le 15 décembre 2018 ;

Attendu que les Parties ont ainsi agréé cette contre-proposition de
GECAMINES ;

AINSI IL EST CONVENU ET ARRETE CE QUI SUIT:
Article 1 :

La dernière tranche est réduite à 11.000.000 USD (Dollars américains Onze
millions) payable au plus tard le 15 décembre 2018.

Fait à Lubumbashi, le ©1/12/ 204 8 en trois exemplaires originaux.

Pour la GENERALE DES CARRIERES ET DES MINES S.A

je UV

Directeur Général a.i Présidenÿ’d ministration

Pour KIMIN RESOURCES Fzc

Chaïtanya CHUG
